—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 21, 1995, convicting defendant, upon his pleas of guilty, of three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to three concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant’s ineffective assistance claim is based on factual assertions dehors the record and thus would require a motion pursuant to CPL 440.10. To the extent defendant’s claim can *176be reviewed on the instant record, we find that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404).
We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.